Citation Nr: 0941134	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left shoulder, to include as secondary 
to herbicide exposure or service-connected diabetes mellitus.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, to include as secondary to 
herbicide exposure or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for right and left shoulder disabilities.

In September 2005, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In January 2006 
and March 2008, the Board remanded these claims for further 
development and readjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Right shoulder DJD is not related to any established 
event, injury, or disease during service, nor was it present 
within one year following separation from service; it is not 
caused or aggravated by a service-connected disability nor is 
it related to any service-connected disability.

3.  Left shoulder DJD is not related to any established 
event, injury, or disease during service, nor was it present 
within one year following separation from service; it is not 
caused or aggravated by a service-connected disability nor is 
it related to any service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by service, nor may arthritis be so 
presumed; it is not proximately due to or the result of a 
service-connected disease or injury nor is it a result of 
herbicide exposure. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 
3.310 (2009).

2.  Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by service, nor may arthritis be so 
presumed, nor is it proximately due to or the result of a 
service-connected disease or injury is it a result of 
herbicide exposure. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in October 2002.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
February 2003, March 2006, and April 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Subsequently, the 
claims were reviewed and a supplemental statement of the case 
(SSOC) was issued in August 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Statements from the Veteran and his representative, service 
treatment records and VA treatment records have been obtained 
and associated with his claims file.  The Veteran has also 
been afforded a March 2006 VA examination to determine the 
nature and etiology of his right and left shoulder 
disabilities. 

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  However, VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis (DJD), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran is seeking service connection for left and right 
shoulder disabilities either related to service, related to 
his exposure to herbicides, or related to or aggravated by 
his service-connected diabetes mellitus.  

Enlistment and periodic service examination reports dated in 
September 1957, March 1960, May 1961, September 1965, May 
1971, March 1974, are silent for any shoulder complaints.  In 
a July 1974 service treatment record the Veteran complained 
of left shoulder pain which had persisted for three days.  X-
ray films of the left humerus were normal.  In an April 1977 
report of medical history the Veteran marked "no" regarding 
complaints of painful shoulders, and an April 1977 retirement 
examination also noted normal upper extremities.  In a May 
1977 orthopedic examination report, the Veteran complained of 
right shoulder pain.  The examiner noted full range of motion 
in both shoulders and both shoulders within normal limits for 
age.  The examiner diagnosed no significant problem at 
present.  

In an August 2000 VA medical examination report, the Veteran 
indicated that he had been employed as a long-haul truck 
driver since his separation from service.

In a VA progress note dated in July 2001, the Veteran 
complained of left shoulder pain with tingling in his 
fingers.  VA progress notes dated in February and June 2003 
reveal complaints of chronic bilateral shoulder pain. 

In a December 2003 joints examination, the examiner noted a 
July 2001 x-ray report of the left shoulder which revealed 
degenerative joint disease.  The Veteran was also noted to 
have had several injections for shoulder pain through the 
Fort Worth Outpatient Clinic.  He indicated he had never had 
a shoulder injury while he was on active duty, and did not 
remember going to sick call for his shoulders.  The Veteran 
reported shoulder pain daily, almost all of the time, and 
diminished range of motion in both shoulders with the right 
more limited than the left.  He stated he was normally right-
handed and maintained a normal grip in both hands.  He 
reported that he did not need to load and unload items for 
transport, nor did he need to tighten covers or tarpaulins in 
his refrigerated trailer, all he did was drive and deliver.  
He stated he had trouble with removing undershirts and 
getting in and out of jumpsuits and putting on or removing 
upper body garments.  After an examination, the examiner 
diagnosed degenerative joint disease, both shoulders, with x-
ray confirmation of the right and left shoulders.  He also 
noted diminished range of motion due to shoulder impingement, 
bilateral, more severe on the right than the left.  

In a January 2004 addendum, the examining physician opined, 
after review of the claims file, that there was no record of 
shoulder symptoms, injury, or x-ray either right or left, 
and, thus, it was less likely than not that a current 
shoulder condition was related to military service.  

During his September 2005 travel board hearing, the Veteran 
reported that in 1970 or 1972, while he was on patrol, a guy 
fell in a hole and he went to grab him pulling and hurting 
his left shoulder and left arm.  He reported he went to see 
the team doctor and was given some medication, but otherwise 
did not seek treatment.  He stated that since then he 
continued to have pain and, later, both shoulders began to 
hurt.  He indicated that he hurt his right shoulder working 
in the maintenance company rebuilding heavy equipment and 
just through lifting.  The Veteran recalled that during his 
separation physical he indicated he had shoulder pain.  He 
reported that after separation he did not seek treatment 
until the 1990s, or about 1994. 

In a March 2006 joints examination, the Veteran complained 
that he started to have difficulty with his right shoulder in 
1966 from activity in the service and that his symptoms 
increased over time while in the service.  He stated he first 
had severe pain when he attempted to throw a baseball.  He 
recalled that the pain became severe in 1977 and he never had 
x-rays taken of the disability at that time or in the year 
after separation.  The Veteran reported that at rest the 
shoulder did not bother him, and with activity the pain goes 
up to 10/10.  The examiner noted that an x-ray report taken 
in 1998 of the right shoulder showed only mild degenerative 
joint disease of the genohumeral joint with inferior 
spurring, and there was no x-ray report of the left shoulder.  
He stated that his shoulder is aggravated when raising his 
arm above his head or by abduction and that he has no problem 
with the strength of his dominant right arm or hand.  The 
Veteran indicated that he began to have trouble with the left 
shoulder in 1975 with raising his arm above his head, 
abduction, or lying on that side while trying to sleep.  
After the examination, the examiner diagnosed degenerative 
joint disease of the shoulder right more than he left with 
symptoms dating to 1966 on the right and to 1975 on the left 
with moderate pain progression.  An x-ray report from that 
time revealed limited rotation with mild superior subluxation 
of the humeral head due to cuff tendon disease on the left 
and bony spurs in the superior surface of the acromion 
process and narrowed subacromial space due to cuff tendon 
disease with normal rotation motion on the right. 

In a May 2006 addendum, the VA medical examiner noted that 
there was no diagnosis provided for either shoulder during 
service or within a year thereafter.  The examiner concluded 
that the current right and left shoulder problems were thus 
not related to service.  

In a March 2008 progress note, the Veteran complained of 
chronic right shoulder pain which had been getting worse for 
a day.  He stated that he was raising his right arm to close 
the door of an SUV and felt shooting pain from his shoulder 
down to his arm.  An x-ray report from that time found mild 
degenerative arthritic changes in the right shoulder with 
cortical irregularity in multiple areas and no evidence of 
recent trauma or soft tissue abnormality.  

In a July 2009 addendum, the examining physician opined that 
it was less likely than not that the Veteran's right and/or 
left shoulder disability was caused by exposure to herbicides 
in the service or was caused by service-connected diabetes 
mellitus.  He also noted that the diabetes mellitus does not 
aggravate the right and or left shoulder disability.  He 
further stated that the opinions were rendered after 
reviewing the claims file and the prior March 2006 
assessment. 

Analysis

Exposure to Agent Orange is conceded, as his DD-214 shows 
that the Veteran did serve in the Republic of Vietnam during 
active service.  In this case, the Veteran's diagnosed 
degenerative joint disease of the left and right shoulders 
are not classified as one of the enumerated diseases 
associated with Agent Orange exposure under 38 C.F.R. § 
3.309(e) (2009).  Consequently, the Veteran's claims must be 
denied on as being the result of exposure to Agent Orange 
during service.  However, the regulations governing 
presumptive service connection for Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the Veteran's claims under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of DJD during active 
service.  Although the Veteran complained of shoulder pain in 
July 1974 and May 1977, the Board points out that that pain, 
alone, without underlying pathology, does not constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Furthermore, there is no evidence on 
file of continuity of symptoms of joint pain between 1977 and 
2001.  The Veteran stated in his September 2005 hearing that 
he did not seek medical treatment for his shoulders until 
1994, nearly 17 years after separation from service.  
Objective medical findings of right and left shoulder 
disabilities are first shown in 2001 and 2003, respectively, 
well over twenty years after separation from active service 
and cannot be presumed to have been incurred during service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between service discharge and 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Significantly, the 
record also includes no competent medical opinion 
establishing a nexus or medical relationship between current 
right and left shoulder disabilities diagnosed post-service 
and events during the Veteran's active service, and neither 
he nor his representative has presented, identified, or 
alluded to the existence of, any such opinion.  Consequently, 
the Board finds that entitlement to service connection for 
right and left shoulder disabilities is not warranted.

The Board will now consider the Veteran's claim for 
entitlement to service connection for DJD of the left and 
right shoulders as secondary to his service-connected 
diabetes mellitus or aggravated by his service-connected 
diabetes mellitus.  In this case, there is no evidence 
relating the Veteran's degenerative joint disease to his 
service connected diabetes.  In fact, the VA examiner 
specifically stated in his July 2009 addendum after reviewing 
the claims file that it was less likely than not that the 
Veteran's DJD was caused by service-connected diabetes 
mellitus, and that the diabetes mellitus does not aggravate 
the right and/or left shoulder disability.  Therefore, 
service connection for the Veteran's DJD of the left and 
right shoulders on a secondary or aggravation basis is not 
warranted, and the claims must be denied.

In connection with the claims, the Board also has considered 
the assertions the Veteran and his representative have 
advanced on appeal.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current DJD disabilities are a 
result of active service, these claims turn on a medical 
matter-the relationship between current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for left and right shoulder DJD must be denied.  In arriving 
at the decision to deny the claims, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for degenerative joint 
disease of the left shoulder, to include as secondary to 
herbicide exposure or service-connected diabetes mellitus, is 
denied.

Entitlement to service connection for degenerative joint 
disease of the right shoulder, to include as secondary to 
herbicide exposure or service-connected diabetes mellitus, is 
denied.





____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


